DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Studer et al. (US 2009/0298962 A1) in view of Kuramoto et al. (US 8,957,212 B2).
As related to independent claim 1, Studer et al. teaches a pretreatment liquid for inkjet recording, comprising: a photobase generator [i.e. photolatent base] that produces an organic amine compound through light exposure (Studer et al. – Page 5, Paragraph 23-24; Page 8, Paragraph 68; & Page 15, Paragraph 145).  Studer et al. teaches organic polyamines but does not specifically teach organic amine compounds.  However, Kuramoto et al. teaches a printing liquid or coating material comprising a photobase generator (Kuramoto et al. – Column 1 and Column 2, Lines 60-67) and specifically teaches the photobase generator produces an organic amine compound (Kuramoto et al. – Column 1, Lines 5-11 and Column 42, Lines 19-67).  It would have been obvious to one of ordinary skill in the art at the time of filing to specify the organic polyamines of Studer et al. to represent an organic amine compound as taught by Kuramoto et al. in an effort to provide a novel compound which easily generates a base even when irradiated with longer wavelength light that conventionally used (Kuramoto et al. – Column 2, Lines 60-67).
As related to dependent claim 2, the combination of Studer et al. and Kuramoto et al. remains as applied above and continues to teach the photobase generator includes a compound represented by general formula (1) shown below:

    PNG
    media_image1.png
    254
    398
    media_image1.png
    Greyscale


where in the general formula (1), Z represents a monovalent electron-withdrawing group, W represents a saturated alicyclic hydrocarbon ring, an unsaturated alicyclic hydrocarbon ring, or an aromatic hydrocarbon ring, R1 to R3 each represent, independently of one another, a hydrogen atom, a monovalent hydrocarbon group having a carbon number of at least 1 and no greater than 5, or a hydrocarbon-oxy group having a carbon number of at least 1 and no greater than 20 «+5, R* represents a monovalent hydrocarbon group having a carbon number of at least 1 and no greater than 5 or a hydrocarbon-oxy group having a carbon number of at least 1 and no greater than 5, n represents an integer of at least 0 and no greater than 5, where n represents an integer of at least 2 and no greater than 5, chemical groups 5 Rx may be the same as or different from one another, any of pairs of R1 and R2, R2 and R3, R3 and one of the chemical groups Rx, and adjacent two of the chemical group Rx may be bonded to each other to form a ring, R4 represents a hydrogen atom, a monovalent hydrocarbon group having a carbon number of at least 1 and no greater than 6, or a monovalent aromatic hydrocarbon group having a carbon number of at least 6 and no greater than 15, R5 represents a monovalent hydrocarbon group having a carbon number of at least 1 and no greater than 15, R6 represents a hydrogen atom or a monovalent hydrocarbon group having a carbon number of at least 1 and no greater than 15, and R5 and R6 may be bonded to each other to form a ring (Studer et al. – Page 1, Paragraph 9 – Page 4, Paragraph 20 and Kuramoto et al. – Columns 11-12).
As related to further dependent claim 3, the combination of Studer et al. and Kuramoto et al. remains as applied above and continues to teach the compound represented by the general formula (1) includes a compound represented by general formula (1-1) shown below:

    PNG
    media_image2.png
    251
    447
    media_image2.png
    Greyscale

Z and R4 to R6 are the same as those defined in the general formula (1),
R1 to R3 and R7 to R9 each represent, independently of one another, a hydrogen
atom, a monovalent hydrocarbon group having a carbon number of at least 1 and no
greater than 5, or a hydrocarbon-oxy group having a carbon number of at least 1 and no
greater than 5, and any of pairs of R1 and R2, R2 and R3, R3 and R7, R7 and R8, and R8 and R9 may be bonded to each other to form a ring (Studer et al. – Page 1, Paragraph 9 – Page 4, Paragraph 20 and Kuramoto et al. – Columns 11-12).
As related to further dependent claim 4, the combination of Studer et al. and Kuramoto et al. remains as applied above and continues to teach the compound represented by the general formula (1-1) includes at least one of compounds represented by chemical formula (I) to (IV) shown below:

    PNG
    media_image3.png
    475
    574
    media_image3.png
    Greyscale

As related to dependent claim 5, the combination of Studer et al. and Kuramoto et al. remains as applied above and continues to teach a content by percentage of the photobase generator in the pretreatment liquid is at least 0.1% by mass and no greater than 5.0% by mass (Studer et al. – Page 10, Paragraph 90).
Claims 6 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Studer et al. (US 2009/0298962 A1) and Kuramoto et al. (US 8,957,212 B2) in further view of Marino et al. (US 2013/0278692 A1).
The combination of Studer et al. and Kuramoto et al. remains as applied above and continues to teach an inkjet recording apparatus that forms an image on an image formation area of a recording medium (Studer et al. – Page 15, Paragraph 145) but does not specifically teach the sections of the recording apparatus or method of using.  However, Marino et al. teaches an inkjet recording apparatus [claim 6] and method for forming [claim 8] an image on an image formation area of a recording medium (Marino et al. – Figure 2, shown below) and continues to teach a pretreatment section configured to eject the pretreatment liquid for inkjet recording toward the image formation area of the recording medium (Marino et al. – Page 2, Paragraph 24; Page 3, Paragraph 26; and Figure 3, Reference #340, shown below); a light exposure section configured to perform light exposure on the image formation area of the recording medium to which the pretreatment liquid for inkjet recording has been ejected (Marino et al. – Page 2, Paragraph 24; Page 3, Paragraph 26; and Figure 3, Reference #340 & #334, shown below); and a recording head configured to form the image by ejecting an ink toward the image formation area of the recording medium subjected to the light exposure (Marino et al. – Page 2, Paragraph 24; Page 3, Paragraph 26; Page 4, Paragraph 31; and Figure 3, Reference #362, shown below).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sections of the combination of Studer et al. and Kuramoto et al. with the sections of  Marino et al. in an effort to provide a novel compound which easily generates a base even when irradiated with longer wavelength light that conventionally used and continues to improve the systems and methods for ink jet printing on all types of media (Kuramoto et al. – Column 2, Lines 60-67 and Marino et al. – Page 1, Paragraph 3).


    PNG
    media_image4.png
    438
    384
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    642
    372
    media_image5.png
    Greyscale


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Studer et al. (US 2009/0298962 A1), Kuramoto et al. (US 8,957,212 B2), and Marino et al. (US 2013/0278692 A1) and further in view of Pan et al. (US 2016/0312404 A1).
The combination of Studer et al., Kuramoto et al., and Marino et al. remains as applied above and continues to teach the ink is a water-based ink containing an aqueous medium and pigment particles containing a pigment and a resin (Studer et al. – Page 14, Paragraph 127 & Page 15, Paragraphs 142-143) but does not specifically teach the use of a cationic resin.  However, Pan et al. teaches an inkjet recording apparatus using a pretreatment liquid and an ink (Pan et al. – Page 1, Paragraphs 10-12), and specifically teaches the ink is a water-based ink containing pigment particles with a cationic resin (Pan et al. – Page 1, Paragraphs 13-12 and Page 5, Paragraphs 38-40).  It would have been obvious to one of ordinary skill in the art at the time of filing to specify the additional resins available for use in the inks of the combination of Studer et al., Kuramoto et al., and Marino with the ink compositions including specific resins of Pan et al. in an effort to improve the systems and methods for ink jet printing on all types of media while forming images that have good color intensity, crisp well defined images and good retention of color (Marino et al. – Page 1, Paragraph 3 and Pan et al. – Pag e1, Paragraph 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MORIYAMA et al. (US 2019/0390078 A1) teaches an inkjet recording apparatus which pretreats the medium, cures the pretreatment liquid, and then prints an image by ejecting ink onto the medium.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853